--------------------------------------------------------------------------------

 
Exhibit 10.1
 


























AMENDED AND RESTATED


INTERNAP NETWORK SERVICES CORPORATION


2005 INCENTIVE STOCK PLAN




(amended and restated as of March 15, 2006)
 
 
 
 
 
 
 
 
 
 
 



--------------------------------------------------------------------------------




TABLE OF CONTENTS





 
Page
   
§ 1. BACKGROUND AND PURPOSE
1
§ 2. DEFINITIONS
1
2.1
Affiliate
1
2.2
Board
1
2.3
Change Effective Date
1
2.4
Change in Control
2
2.5
Code
5
2.6
Committee
5
2.7
Company
6
2.8
Director
6
2.9
Eligible Employee
6
2.10
Fair Market Value
6
2.11
ISO
7
2.12
1933 Act
7
2.13
1934 Act
7
2.14
Non-ISO
7
2.15
Option
7
2.16
Option Certificate
7
2.17
Option Price
7
2.18
Parent
7
2.19
Plan
7
2.20
Preexisting Plan
7
2.21
Rule 16b-3
8
2.22
SAR Value
8
2.23
Stock
8
2.24
Stock Appreciation Right
8
2.25
Stock Appreciation Right Certificate
8
2.26
Stock Grant
8
2.27
Stock Grant Certificate
8
2.28
Stock Unit Grant
8
2.29
Subsidiary
9
2.30
Ten Percent Shareholder
9
§ 3. SHARES AND GRANT LIMITS
9
3.1
Shares Reserved
9
3.2
Source of Shares
9
3.3
Use of Proceeds
10
3.4
Grant Limits
10
3.5
Preexisting Plan
10



i

--------------------------------------------------------------------------------






§ 4. EFFECTIVE DATE
11
§ 5. COMMITTEE
11
§ 6. ELIGIBILITY
12
§ 7. OPTIONS
12
7.1
Committee Action
12
7.2
$100,000 Limit
13
7.3
Option Price
13
7.4
Payment
13
7.5
Exercise
14
§ 8. STOCK APPRECIATION RIGHTS
15
8.1
Committee Action
15
8.2
Terms and Conditions
15
8.3
Exercise
17
§ 9. STOCK GRANTS
18
9.1
Committee Action
18
9.2
Conditions
18
9.3
Dividends, Voting Rights and Creditor Status
21
9.4
Satisfaction of Forfeiture Conditions.
22
9.5
Income Tax Deduction
22
§ 10. NON-TRANSFERABILITY
25
§ 11. SECURITIES REGISTRATION
26
§ 12. LIFE OF PLAN
27
§ 13. ADJUSTMENT
27
13.1
Capital Structure
27
13.2
Available Shares
28
13.3
Transactions Described in § 424 of the Code
29
13.4
Fractional Shares
30
§ 14. CHANGE IN CONTROL
30
§ 15. AMENDMENT OR TERMINATION
32
§ 16. MISCELLANEOUS
32
16.1
Shareholder Rights
32
16.2
No Contract of Employment
33
16.3
Withholding
33
16.4
Construction
33



ii

--------------------------------------------------------------------------------






16.5
Other Conditions
34
16.6
Rule 16b-3
34
16.7
Coordination with Employment Agreements and Other Agreements
34









 
 
 
 
 
 
 
 


iii

--------------------------------------------------------------------------------





§ 1.
BACKGROUND AND PURPOSE
The purpose of this Plan is to promote the interest of the Company by
authorizing the Committee to grant Options and Stock Appreciation Rights and to
make Stock Grants and Stock Unit Grants to Eligible Employees and Directors in
order (1) to attract and retain Eligible Employees and Directors, (2) to provide
an additional incentive to each Eligible Employee or Director to work to
increase the value of Stock and (3) to provide each Eligible Employee or
Director with a stake in the future of the Company which corresponds to the
stake of each of the Company’s shareholders.
§ 2.
DEFINITIONS
2.1    Affiliate -- means any organization (other than a Subsidiary) that would
be treated as under common control with the Company under § 414(c) of the Code
if “50 percent” were substituted for “80 percent” in the income tax regulations
under § 414(c) of the Code.
2.2    Board -- means the Board of Directors of the Company.
2.3    Change Effective Date -- means either the date which includes the
“closing” of the transaction which makes a Change in Control effective if the
Change in Control is made effective through a transaction which has a “closing”
or the date a Change in Control is reported in accordance with applicable law as
effective to the Securities and Exchange Commission if the Change in Control is
made effective other than through a transaction which has a “closing”.



--------------------------------------------------------------------------------






2.4     Change in Control -- means the happening of any of the following events:

 
(a)
An acquisition by any individual, entity or group (within the meaning of Section
13(d)(3) or 14(d)(2) of the 1934 Act) (an “Entity”) of beneficial ownership
(within the meaning of Rule 13d-3 promulgated under the 1934 Act) of 30% or more
of either (i) the then outstanding shares of Stock (the “Outstanding Stock”) or
(ii) the combined voting power of the then outstanding voting securities of the
Company entitled to vote generally in the election of directors (the
“Outstanding Voting Securities”); excluding, however, the following: (A) any
acquisition directly from the Company, other than an acquisition by virtue of
the exercise of a conversion privilege unless the security being so converted
was itself acquired directly from the Company, (B) any acquisition by the
Company, (C) any acquisition by any employee benefit plan (or related trust)
sponsored or maintained by the Company or any corporation controlled by the
Company, or (D) any acquisition by any corporation pursuant to a transaction
which complies with clauses (i), (ii) and (iii) of subsection (c) of this
Section;

 
(b)
A change in the composition of the Board such that the individuals who, as of
the Change Effective Date, constitute the Board (such Board shall be hereinafter
referred to as the “Incumbent Board”),



-2-

--------------------------------------------------------------------------------




cease for any reason to constitute at least a majority of the Board; provided,
however, that for purposes of this definition, any individual who becomes a
member of the Board subsequent to the Change Effective Date, whose election, or
nomination for election, by the Company’s stockholders was approved by a vote of
at least a majority of those individuals who are members of the Board and who
were also members of the Incumbent Board (or deemed to be such pursuant to this
proviso), shall be considered as though such individual were a member of the
Incumbent Board; and provided, further however, that any such individual whose
initial assumption of office occurs as a result of or in connection with either
an actual or threatened election contest (as such terms are used in Rule 14a-11
of Regulation 14A promulgated under the 1934 Act) or other actual or threatened
solicitation of proxies or consents by or on behalf of an Entity other than the
Board shall not be so considered as a member of the Incumbent Board;  

 
(c)
The approval by the stockholders of the Company of a merger, reorganization or
consolidation or sale or other disposition of all or substantially all of the
assets of the Company (each, a “Corporate Transaction”) or, if consummation of
such Corporate Transaction is subject, at the time of such approval by
stockholders, to the consent of any government or governmental agency, the
obtaining



-3-

--------------------------------------------------------------------------------




of such consent either explicitly or implicitly by consummation); excluding
however, such a Corporate Transaction pursuant to which (i) all or substantially
all of the individuals and entities who are the beneficial owners, respectively,
of the Outstanding Stock and Outstanding Voting Securities immediately prior to
such Corporate Transaction will beneficially own, directly or indirectly, more
than 60% of, respectively, the outstanding shares of common stock, and the
combined voting power of the then outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the corporation
resulting from such Corporate Transaction (including, without limitation, a
Parent) in substantially the same proportions as their ownership, immediately
prior to such Corporate Transaction, of the Outstanding Stock and Outstanding
Voting Securities, as the case may be, (ii) no Entity (other than the Company,
any employee benefit plan (or related trust) of the Company, such corporation
resulting from such Corporate Transaction or, if reference was made to equity
ownership of any Parent for purposes of determining whether clause (i) above is
satisfied in connection with the applicable Corporate Transaction, such Parent)
will beneficially own, directly or indirectly, 50% or more of, respectively, the
outstanding shares of common stock of the corporation resulting
 
 
 


-4-

--------------------------------------------------------------------------------




from such Corporate Transaction or the combined voting power of the outstanding
voting securities of such corporation entitled to vote generally in the election
of directors unless such ownership resulted solely from ownership of securities
of the Company prior to the Corporate Transaction, and (iii) individuals who
were members of the Incumbent Board will immediately after the consummation of
the Corporate Transaction constitute at least a majority of the members of the
board of directors of the corporation resulting from such Corporate Transaction
(or, if reference was made to equity ownership of any Parent for purposes of
determining whether clause (i) above is satisfied in connection with the
applicable Corporate Transaction, of the Parent); or  

 
(d)
The approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company.



2.5    Code -- means the Internal Revenue Code of 1986, as amended.
2.6    Committee -- means the Compensation Committee of the Board which shall
have at least 2 members, each of whom shall be appointed by and shall serve at
the pleasure of the Board and shall come within the definition of a
“non-employee director” under Rule 16b-3 and an “outside director” under
§ 162(m) of the Code.


-5-

--------------------------------------------------------------------------------






2.7    Company -- means Internap Network Services Corporation and any successor
to Internap Network Services Corporation.
2.8    Director -- means any member of the Board who is not an employee of the
Company or a Parent or Subsidiary or affiliate (as such term is defined in Rule
405 of the 1933 Act) of the Company.
2.9    Eligible Employee -- means an employee of the Company or any Subsidiary
or Parent or Affiliate to whom the Committee decides for reasons sufficient to
the Committee to make a grant under this Plan.
2.10         Fair Market Value -- means either (a) the closing price on any date
for a share of Stock as reported by The Wall Street Journal or, if The Wall
Street Journal no longer reports such closing price, such closing price as
reported by a newspaper or trade journal selected by the Committee or, if no
such closing price is available on such date, (b) such closing price as so
reported in accordance with § 2.10(a) for the immediately preceding business
day, or, if no newspaper or trade journal reports such closing price or if no
such price quotation is available, (c) the price which the Committee acting in
good faith determines through any reasonable valuation method that a share of
Stock might change hands between a willing buyer and a willing seller, neither
being under any compulsion to buy or to sell and both having reasonable
knowledge of the relevant facts or, (d) in the discretion of the Committee, any
stock valuation method which complies with the requirements of Section 409A or
Section 422 of the Code, as applicable, based on the provisions of such
statutory provision and any formal guidance issued by the Internal Revenue
Service.


-6-

--------------------------------------------------------------------------------






2.11    ISO -- means an option granted under this Plan to purchase Stock which
is intended to satisfy the requirements of § 422 of the Code.
2.12    1933 Act -- means the Securities Act of 1933, as amended.
2.13    1934 Act -- means the Securities Exchange Act of 1934, as amended.
2.14    Non-ISO -- means an option granted under this Plan to purchase Stock
which is intended to fail to satisfy the requirements of § 422 of the Code.
2.15    Option -- means an ISO or a Non-ISO which is granted under § 7.
2.16    Option Certificate -- means the certificate (whether in electronic or
written form) which sets forth the terms and conditions of an Option granted
under this Plan.
2.17    Option Price -- means the price which shall be paid to purchase one
share of Stock upon the exercise of an Option granted under this Plan.
2.18    Parent -- means any corporation which is a parent corporation (within
the meaning of § 424(e) of the Code) of the Company.
2.19    Plan -- means this Internap Network Services Corporation 2005 Incentive
Stock Plan as effective as of the date approved by the shareholders of the
Company and as amended from time to time thereafter.
2.20    Preexisting Plan -- means each of the following plans, as each such plan
has been amended from time to time up to the date this Plan is effective
(a) Switchsoft Systems, Inc. Founders 1996 Stock Option Plan, (b) Internap
Network Services Corporation 2002 Stock Compensation Plan, (c) Amended 1999
Equity


-7-

--------------------------------------------------------------------------------




Incentive Plan, (d) 1999 Stock Incentive Plan for Non-Officers, (e) Amended and
Restated 1998 Stock Option/Stock Issuance Plan, and (f) the Switchsoft Systems,
Inc. 1997 Stock Option Plan.
2.21    Rule 16b-3 -- means the exemption under Rule 16b-3 to Section 16(b) of
the 1934 Act or any successor to such rule.
2.22    SAR Value -- means the value assigned by the Committee to a share of
Stock in connection with the grant of a Stock Appreciation Right under § 8.
2.23    Stock -- means the common stock of the Company.
2.24    Stock Appreciation Right -- means a right which is granted under § 8 to
receive the appreciation in a share of Stock.
2.25    Stock Appreciation Right Certificate -- means the certificate (whether
in electronic or written form) which sets forth the terms and conditions of a
Stock Appreciation Right which is not granted as part of an Option.
2.26    Stock Grant -- means a grant under § 9 which is designed to result in
the issuance of the number of shares of Stock described in such grant rather
than a payment in cash based on the Fair Market Value of such shares of Stock.
2.27    Stock Grant Certificate -- means the certificate (whether in electronic
or written form) which sets forth the terms and conditions of a Stock Grant or a
Stock Unit Grant.
2.28    Stock Unit Grant -- means a grant under § 9 which is designed to result
in the payment of cash based on the Fair Market Value of the number of shares of


-8-

--------------------------------------------------------------------------------




Stock described in such grant rather than the issuance of the number of shares
of Stock described in such grant.
2.29    Subsidiary -- means a corporation which is a subsidiary corporation
(within the meaning of § 424(f) of the Code) of the Company.
2.30    Ten Percent Shareholder -- means a person who owns (after taking into
account the attribution rules of § 424(d) of the Code) more than ten percent of
the total combined voting power of all classes of stock of either the Company, a
Subsidiary or Parent.
§ 3.
SHARES AND GRANT LIMITS
3.1    Shares Reserved. There shall (subject to § 13) be reserved for issuance
under this Plan (a) 20,000,000 shares of Stock plus (b) the number of shares of
Stock which remained available for issuance under each Preexisting Plan
(including any shares with respect to which options or other awards have been
granted if the shares underlying such options or other awards have not been
issued as of the effective date of this Plan); provided, however, (c) no more
than the number of shares of Stock described in § 3.1(a) shall be issued in
connection with the exercise of ISOs.
3.2    Source of Shares. The shares of Stock described in § 3.1 shall be
reserved to the extent that the Company deems appropriate from authorized but
unissued shares of Stock and from shares of Stock which have been reacquired by
the Company. All shares of Stock described in § 3.1 shall remain available for
issuance under this Plan until issued pursuant to the exercise of an Option or a
Stock


-9-

--------------------------------------------------------------------------------




Appreciation Right or issued pursuant to a Stock Grant, and any such shares of
stock which are issued pursuant to an Option, a Stock Appreciation Right or a
Stock Grant which are forfeited thereafter shall again become available for
issuance under this Plan. Finally, if the Option Price under an Option is paid
in whole or in part in shares of Stock or if shares of Stock are tendered to the
Company in satisfaction of any condition to a Stock Grant, such shares
thereafter shall become available for issuance under this Plan and shall be
treated the same as any other shares available for issuance under this Plan.
3.3    Use of Proceeds. The proceeds which the Company receives from the sale of
any shares of Stock under this Plan shall be used for general corporate purposes
and shall be added to the general funds of the Company.
3.4    Grant Limits. No Eligible Employee or Director in any calendar year shall
be granted an Option to purchase (subject to § 13) more than 1,400,000 shares of
Stock or a Stock Appreciation Right based on the appreciation with respect to
(subject to § 13) more than 1,400,000 shares of Stock, and no Stock Grant or
Stock Unit Grant shall be made to any Eligible Employee or Director in any
calendar year where the Fair Market Value of the Stock subject to such grant on
the date of the grant exceeds $3,000,000. No more than 700,000 non-forfeitable
shares of Stock shall (subject to § 13) be issued pursuant to Stock Grants under
§ 9.
3.5    Preexisting Plan. No grants shall be made under any Preexisting Plan on
or after the date this Plan becomes effective, but the terms of any grant made
under a Preexisting Plan prior to the date this Plan becomes effective shall be


-10-

--------------------------------------------------------------------------------




interpreted under the terms of the Preexisting Plan under which such grant was
made and not under this Plan. Each Preexisting Plan is hereby made a part of
this Plan so that the shares available for issuance under this Plan may be
issued in connection with grants made under any Preexisting Plan.
§ 4.
EFFECTIVE DATE
The effective date of this Plan shall be the date the shareholders of the
Company (acting at a duly called meeting of such shareholders) approve the
adoption of this Plan.
§ 5.
COMMITTEE
This Plan shall be administered by the Committee. The Committee acting in its
absolute discretion shall exercise such powers and take such action as expressly
called for under this Plan and, further, the Committee shall have the power to
interpret this Plan and (subject to § 14 and § 15 and Rule 16b-3) to take such
other action in the administration and operation of this Plan as the Committee
deems equitable under the circumstances, which action shall be binding on the
Company, on each affected Eligible Employee or Director and on each other person
directly or indirectly affected by such action. Furthermore, the Committee as a
condition to making any grant under this Plan to any Eligible Employee or
Director shall have the right to require him or her to execute an agreement
which makes the Eligible Employee or Director subject to non-


-11-

--------------------------------------------------------------------------------




competition provisions and other restrictive covenants which run in favor of the
Company.
§ 6.
ELIGIBILITY
Only Eligible Employees who are employed by the Company or a Subsidiary or
Parent shall be eligible for the grant of ISOs under this Plan. All Eligible
Employees and all Directors shall be eligible for the grant of Non-ISOs and
Stock Appreciation Rights and for Stock Grants and Stock Unit Grants under this
Plan.
§ 7.
OPTIONS
7.1    Committee Action. The Committee acting in its absolute discretion shall
have the right to grant Options to Eligible Employees and to Directors under
this Plan from time to time to purchase shares of Stock, but the Committee shall
not (subject to § 13) take any action, whether through amendment, cancellation,
replacement grants, or any other means, to reduce the Option Price of any
outstanding Options absent the approval of the Company’s shareholders. The
Committee may appoint a delegate and authorize such delegate to make grants of
Options to Eligible Employees who are not “insiders” within the meaning of rule
16b-3 or “covered employees” under § 162(m) of the Code. Each grant of an Option
to an Eligible Employee or Director shall be evidenced by an Option Certificate,
and each Option Certificate shall set forth whether the Option is an ISO or a
Non-ISO and shall set forth such other terms and conditions of such grant as the
Committee acting in its absolute discretion deems consistent with the


-12-

--------------------------------------------------------------------------------




terms of this Plan; however, (a) if the Committee grants an ISO and a Non-ISO to
an Eligible Employee on the same date, the right of the Eligible Employee to
exercise the ISO shall not be conditioned on his or her failure to exercise the
Non-ISO and (b) if the only condition to exercise of the Option is the
completion of a period of service, such period of service shall be no less than
the one (1) year period which starts on the date as of which the Option is
granted unless the Committee determines that a shorter period of service (or no
period of service) better serves the Company’s interest.
7.2    $100,000 Limit. No Option shall be treated as an ISO to the extent that
the aggregate Fair Market Value of the Stock subject to the Option which would
first become exercisable in any calendar year exceeds $100,000. Any such excess
shall instead automatically be treated as a Non-ISO. The Committee shall
interpret and administer the ISO limitation set forth in this § 7.2 in
accordance with § 422(d) of the Code, and the Committee shall treat this § 7.2
as in effect only for those periods for which § 422(d) of the Code is in effect.
7.3    Option Price. The Option Price for each share of Stock subject to an
Option shall be no less than the Fair Market Value of a share of Stock on the
date the Option is granted; provided, however, if the Option is an ISO granted
to an Eligible Employee who is a Ten Percent Shareholder, the Option Price for
each share of Stock subject to such ISO shall be no less than 110% of the Fair
Market Value of a share of Stock on the date such ISO is granted.
7.4    Payment. The Option Price shall be payable in full upon the exercise of
any Option and, at the discretion of the Committee, an Option Certificate can


-13-

--------------------------------------------------------------------------------




provide for the payment of the Option Price either in cash, by check or in Stock
which has been held for at least 6 months and which is acceptable to the
Committee, or through any cashless exercise procedure which is effected by an
unrelated broker through a sale of Stock in the open market and which is
acceptable to the Committee, or in any combination of such forms of payment. Any
payment made in Stock shall be treated as equal to the Fair Market Value of such
Stock on the date the certificate for such Stock (or proper evidence of such
certificate) is presented to the Committee or its delegate in such form as
acceptable to the Committee.
7.5    Exercise.

 
(a)
Exercise Period. Each Option granted under this Plan shall be exercisable in
whole or in part at such time or times as set forth in the related Option
Certificate, but no Option Certificate shall make an Option exercisable on or
after the earlier of 

 
(1)
the date which is the fifth anniversary of the date the Option is granted, if
the Option is an ISO and the Eligible Employee is a Ten Percent Shareholder on
the date the Option is granted, or

 
(2)
the date which is the tenth anniversary of the date the Option is granted, if
the Option is (a) a Non-ISO or (b) an ISO which is granted to an



-14-

--------------------------------------------------------------------------------




Eligible Employee who is not a Ten Percent Shareholder on the date the Option is
granted.

 
(b)
Termination of Status as Eligible Employee or Director. Subject to § 7.5(a), an
Option Certificate may provide for the exercise of an Option after an Eligible
Employee’s or a Director’s status as such has terminated for any reason
whatsoever, including death or disability.

§ 8.
STOCK APPRECIATION RIGHTS
8.1    Committee Action. The Committee acting in its absolute discretion shall
have the right to grant Stock Appreciation Rights to Eligible Employees and to
Directors under this Plan from time to time. The Committee may appoint a
delegate and authorize such delegate to make grants of Stock Appreciation Rights
to Eligible Employees who are not “insiders” within the meaning of rule 16b-3 or
“covered employees” under § 162(m) of the Code. Each Stock Appreciation Right
grant shall be evidenced by a Stock Appreciation Right Certificate or, if such
Stock Appreciation Right is granted as part of an Option, shall be evidenced by
the Option Certificate for the related Option.
8.2    Terms and Conditions. 

 
(a)
Stock Appreciation Right Certificate. If a Stock Appreciation Right is granted
independent of an Option, such Stock Appreciation Right shall be evidenced by a
Stock Appreciation Right Certificate, and



-15-

--------------------------------------------------------------------------------




such certificate shall set forth the number of shares of Stock on which the
Eligible Employee’s or Director’s right to appreciation shall be based and the
SAR Value of each share of Stock. Such SAR Value shall be no less than the Fair
Market Value of a share of Stock on the date that the Stock Appreciation Right
is granted. The Stock Appreciation Right Certificate shall set forth such other
terms and conditions for the exercise of the Stock Appreciation Right as the
Committee deems appropriate under the circumstances, but no Stock Appreciation
Right Certificate shall make a Stock Appreciation Right exercisable on or after
the date which is the tenth anniversary of the date such Stock Appreciation
Right is granted.

 
(b)
Option Certificate. If a Stock Appreciation Right is granted together with an
Option, such Stock Appreciation Right shall be evidenced by an Option
Certificate, the number of shares of Stock on which the Eligible Employee’s or
Director’s right to appreciation shall be based shall be the same as the number
of shares of Stock subject to the related Option, and the SAR Value for each
such share of Stock shall be no less than the Option Price under the related
Option. Each such Option Certificate shall provide that the exercise of the
Stock Appreciation Right with respect to any share of Stock shall cancel the
Eligible Employee’s or Director’s right to exercise



-16-

--------------------------------------------------------------------------------




his or her Option with respect to such share and, conversely, that the exercise
of the Option with respect to any share of Stock shall cancel the Eligible
Employee’s or Director’s right to exercise his or her Stock Appreciation Right
with respect to such share. A Stock Appreciation Right which is granted as part
of an Option shall be exercisable only while the related Option is exercisable.
The Option Certificate shall set forth such other terms and conditions for the
exercise of the Stock Appreciation Right as the Committee deems appropriate
under the circumstances.

 
(c)
Minimum Period of Service. If the only condition to exercise of a Stock
Appreciation Right is the completion of a period of service, such period of
service shall be no less than the one (1) year period which starts on the date
as of which the Stock Appreciation Right is granted unless the Committee
determines that a shorter period of service (or no period of service) better
serves the Company’s interest.

8.3    Exercise. A Stock Appreciation Right shall be exercisable only when the
Fair Market Value of a share of Stock on which the right to appreciation is
based exceeds the SAR Value for such share, and the payment due on exercise
shall be based on such excess with respect to the number of shares of Stock to
which the exercise relates. An Eligible Employee or Director upon the exercise
of his or her Stock Appreciation Right shall receive a payment from the Company
in cash or in Stock


-17-

--------------------------------------------------------------------------------




issued under this Plan, or in a combination of cash and Stock, and the number of
shares of Stock issued shall be based on the Fair Market Value of a share of
Stock on the date the Stock Appreciation Right is exercised. The Committee
acting in its absolute discretion shall have the right to determine the form and
time of any payment under this § 8.3.
§ 9.
STOCK GRANTS
9.1    Committee Action. The Committee acting in its absolute discretion shall
have the right to make Stock Grants and Stock Unit Grants to Eligible Employees
and to Directors. The Committee may appoint a delegate and authorize such
delegate to make Stock Grants and Stock Unit Grants to Eligible Employees who
are not “insiders” within the meaning of rule 16b-3 or “covered employees” under
§ 162(m) of the Code. Each Stock Grant and each Stock Unit Grant shall be
evidenced by a Stock Grant Certificate, and each Stock Grant Certificate shall
set forth the conditions, if any, under which Stock will be issued under the
Stock Grant or cash will be paid under the Stock Unit Grant and the conditions
under which the Eligible Employee’s or Director’s interest in any Stock which
has been issued will become non-forfeitable.
9.2    Conditions.
 
 

(a)
Conditions to Issuance of Stock. The Committee acting in its absolute discretion
may make the issuance of Stock under a Stock Grant subject to the satisfaction
of one, or more than one, condition which the Committee deems appropriate under
the



-18-

--------------------------------------------------------------------------------




circumstances for Eligible Employees or Directors generally or for an Eligible
Employee or a Director in particular, and the related Stock Grant Certificate
shall set forth each such condition and the deadline for satisfying each such
condition. Stock subject to a Stock Grant shall be issued in the name of an
Eligible Employee or Director only after each such condition, if any, has been
timely satisfied, and any Stock which is so issued shall be held by the Company
pending the satisfaction of the forfeiture conditions, if any, under § 9.2(b)
for the related Stock Grant.

(b)
Conditions on Forfeiture of Stock or Cash Payment. The Committee acting in its
absolute discretion may make any cash payment due under a Stock Unit Grant or
Stock issued in the name of an Eligible Employee or Director under a Stock Grant
non-forfeitable subject to the satisfaction of one, or more than one, objective
employment, performance or other condition that the Committee acting in its
absolute discretion deems appropriate under the circumstances for Eligible
Employees or Directors generally or for an Eligible Employee or a Director in
particular, and the related Stock Grant Certificate shall set forth each such
condition, if any, and the deadline, if any, for satisfying each such condition.
An Eligible Employee’s or a Director’s non-forfeitable interest in the shares of
Stock underlying a Stock Grant or the



-19-

--------------------------------------------------------------------------------




cash payable under a Stock Unit Grant shall depend on the extent to which he or
she timely satisfies each such condition. If a share of Stock is issued under
this § 9.2(b) before an Eligible Employee’s or Director’s interest in such share
of Stock is non-forfeitable, (1) such share of Stock shall not be available for
re-issuance under § 3 until such time, if any, as such share of Stock thereafter
is forfeited as a result of a failure to timely satisfy a forfeiture condition
and (2) the Company shall have the right to condition any such issuance on the
Eligible Employee or Director first signing an irrevocable stock power in favor
of the Company with respect to the forfeitable shares of Stock issued to such
Eligible Employee or Director in order for the Company to effect any forfeiture
called for under the related Stock Grant Certificate.

(c)
Minimum Period of Service. If the only condition to the forfeiture of a Stock
Grant or a Stock Unit Grant is the completion of a period of service, such
period of service shall be no less than the three (3) year period which starts
on the date as of which the Stock Grant or Stock Unit Grant is made unless the
Committee determines that a shorter period of service (or no period of service)
better serves the Company’s interest.



-20-

--------------------------------------------------------------------------------






9.3    Dividends, Voting Rights and Creditor Status.

 
(a)
Cash Dividends. Except as otherwise set forth in a Stock Grant Certificate, if a
dividend is paid in cash on a share of Stock after such Stock has been issued
under a Stock Grant but before the first date that an Eligible Employee’s or a
Director’s interest in such Stock (1) is forfeited completely or (2) becomes
completely non-forfeitable, the Company shall pay such cash dividend directly to
such Eligible Employee or Director.

 
(b)
Stock Dividends. If a dividend is paid on a share of Stock in Stock after such
Stock has been issued under a Stock Grant but before the first date that an
Eligible Employee’s or a Director’s interest in such Stock (1) is forfeited
completely or (2) becomes completely non-forfeitable, the Company shall hold
such dividend Stock subject to the same conditions under § 9.2(b) as the related
Stock Grant.

 
(c)
Other. If a dividend (other than a dividend described in § 9.3(a) or § 9.3(b))
is paid with respect to a share of Stock after such Stock has been issued under
a Stock Grant but before the first date that an Eligible Employee’s or a
Director’s interest in such Stock (1) is forfeited completely or (2) becomes
completely non-forfeitable, the



-21-

--------------------------------------------------------------------------------




Company shall distribute or hold such dividend in accordance with such rules as
the Committee shall adopt with respect to each such dividend.

 
(d)
Voting. Except as otherwise set forth in a Stock Grant Certificate, an Eligible
Employee or a Director shall have the right to vote the Stock issued under his
or her Stock Grant during the period which comes after such Stock has been
issued under a Stock Grant but before the first date that an Eligible Employee’s
or Director’s interest in such Stock (1) is forfeited completely or (2) becomes
completely non-forfeitable.

 
(e)
General Creditor Status. Each Eligible Employee and each Director to whom a
Stock Unit grant is made shall be no more than a general and unsecured creditor
of the Company with respect to any cash payable under such Stock Unit Grant.

9.4    Satisfaction of Forfeiture Conditions. A share of Stock shall cease to be
subject to a Stock Grant at such time as an Eligible Employee’s or a Director’s
interest in such Stock becomes non-forfeitable under this Plan, and the
certificate or other evidence of ownership representing such share shall be
transferred to the Eligible Employee or Director as soon as practicable
thereafter.
9.5    Income Tax Deduction.

 
(a)
General. The Committee shall (where the Committee under the circumstances deems
in the Company’s best interest) either (1) make Stock Grants and Stock Unit
Grants to Eligible Employees



-22-

--------------------------------------------------------------------------------




subject to at least one condition related to one, or more than one, performance
goal based on the performance goals described in § 9.5(b) which seems likely to
result in the Stock Grant or Stock Unit Grant qualifying as “performance-based
compensation” under § 162(m) of the Code or (2) make Stock Grants and Stock Unit
Grants to Eligible Employees under such other circumstances as the Committee
deems likely to result in an income tax deduction for the Company with respect
such Stock Grant or Stock Unit Grant. A performance goal may be set in any
manner determined by the Committee, including looking to achievement on an
absolute or relative basis in relation to peer groups or indexes, and no change
may be made to a performance goal after the goal has been set.

 
(b)
Performance Goals. A performance goal is described in this § 9.5(b) if such goal
relates to (1) the Company’s return over capital costs or increases in return
over capital costs, (2) the Company’s total earnings or the growth in such
earnings, (3) the Company’s consolidated earnings or the growth in such
earnings, (4) the Company’s earnings per share or the growth in such earnings,
(5) the Company’s net earnings or the growth in such earnings, (6) the Company’s
earnings before interest expense, taxes, depreciation, amortization and one-time
charges or the growth in such earnings, (7) the Company’s earnings before
interest and taxes or the growth



-23-

--------------------------------------------------------------------------------




in such earnings, (8) the Company’s consolidated net income or the growth in
such income, (9) the value of the Company’s stock or the growth in such value,
(10) the Company’s stock price or the growth in such price, (11) the Company’s
return on assets or the growth on such return, (12) the Company’s cash flow or
the growth in such cash flow, (13) the Company’s total shareholder return or the
growth in such return, (14) the Company’s expenses or the reduction of such
expenses, (15) the Company’s revenue growth, (16) the Company’s overhead ratios
or changes in such ratios, (17) the Company’s expense-to-sales ratios or the
changes in such ratios, or (18) the Company’s economic value added or changes in
such value added.

 
(c)
Adjustments. When the Committee determines whether a performance goal has been
satisfied for any period, the Committee where the Committee deems appropriate
may make such determination using calculations which alternatively include and
exclude one, or more than one, “extraordinary items” as determined under U.S.
generally accepted accounting principles, and the Committee may determine
whether a performance goal has been satisfied for any period taking into account
the alternative which the Committee deems appropriate under the circumstances.
The Committee also may take into account any other unusual or non-



-24-

--------------------------------------------------------------------------------




recurring items, including, without limitation, the charges or costs associated
with restructurings of the Company, discontinued operations, and the cumulative
effects of accounting changes and, further, may take into account any unusual or
non-recurring events affecting the Company, changes in applicable tax laws or
accounting principles or such other factors as the Committee may determine
reasonable and appropriate under the circumstances (including, without
limitation, any factors that could result in the Company’s paying non-deductible
compensation to an Eligible Employee).
§ 10.
NON-TRANSFERABILITY
No Option, Stock Grant, Stock Unit Grant or Stock Appreciation Right shall
(absent the Committee’s consent) be transferable by an Eligible Employee or a
Director other than by will or by the laws of descent and distribution, and any
Option or Stock Appreciation Right shall (absent the Committee’s consent) be
exercisable during an Eligible Employee’s or Director’s lifetime only by the
Eligible Employee or Director. The person or persons to whom an Option or Stock
Grant or Stock Unit Grant or Stock Appreciation Right is transferred by will or
by the laws of descent and distribution (or with the Committee’s consent)
thereafter shall be treated as the Eligible Employee or Director.


-25-

--------------------------------------------------------------------------------






§ 11.
SECURITIES REGISTRATION
As a condition to the receipt of shares of Stock under this Plan, the Eligible
Employee or Director shall, if so requested by the Company, agree to hold such
shares of Stock for investment and not with a view of resale or distribution to
the public and, if so requested by the Company, shall deliver to the Company a
written statement satisfactory to the Company to that effect. Furthermore, if so
requested by the Company, the Eligible Employee or Director shall make a written
representation to the Company that he or she will not sell or offer for sale any
of such Stock unless a registration statement shall be in effect with respect to
such Stock under the 1933 Act and any applicable state securities law or he or
she shall have furnished to the Company an opinion in form and substance
satisfactory to the Company of legal counsel satisfactory to the Company that
such registration is not required. Certificates or other evidence of ownership
representing the Stock transferred upon the exercise of an Option or Stock
Appreciation Right or upon the lapse of the forfeiture conditions, if any, on
any Stock Grant may at the discretion of the Company bear a legend to the effect
that such Stock has not been registered under the 1933 Act or any applicable
state securities law and that such Stock cannot be sold or offered for sale in
the absence of an effective registration statement as to such Stock under the
1933 Act and any applicable state securities law or an opinion in form and
substance satisfactory to the Company of legal counsel satisfactory to the
Company that such registration is not required.


-26-

--------------------------------------------------------------------------------






§ 12.
LIFE OF PLAN
No Option or Stock Appreciation Right shall be granted or Stock Grant or Stock
Unit Grant made under this Plan on or after the earlier of:

 
(1)
the tenth anniversary of the effective date of this Plan (as determined under
§ 4), in which event this Plan otherwise thereafter shall continue in effect
until all outstanding Options and Stock Appreciation Rights have been exercised
in full or no longer are exercisable and all Stock issued under any Stock Grants
under this Plan have been forfeited or have become non-forfeitable, or

 
(2)
the date on which all of the Stock reserved under § 3 has (as a result of the
exercise of Options or Stock Appreciation Rights granted under this Plan or the
satisfaction of the forfeiture conditions, if any, on Stock Grants) been issued
or no longer is available for use under this Plan, in which event this Plan also
shall terminate on such date.

§ 13.
ADJUSTMENT
13.1 Capital Structure. The grant caps described in § 3.4, the number, kind or
class (or any combination thereof) of shares of Stock subject to outstanding
Options and Stock Appreciation Rights granted under this Plan and the Option
Price of


-27-

--------------------------------------------------------------------------------




such Options and the SAR Value of such Stock Appreciation Rights as well as the
number, kind or class (or any combination thereof) of shares of Stock subject to
outstanding Stock Grants and Stock Unit Grants made under this Plan shall be
adjusted by the Committee in a reasonable and equitable manner to preserve
immediately after

 
(a)
any equity restructuring or change in the capitalization of the Company,
including, but not limited to, spin offs, stock dividends, large non-reoccurring
dividends, rights offerings or stock splits, or

 
(b)
any other transaction described in § 424(a) of the Code which does not
constitute a Change in Control of the Company

the aggregate intrinsic value of each such outstanding Option, Stock
Appreciation Right, Stock Grant and Stock Unit Grant immediately before such
restructuring or recapitalization or other transaction.
13.2    Available Shares. If any adjustment is made with respect to any
outstanding Option, Stock Appreciation Right, Stock Grant or Stock Unit Grant
under § 13.1, then the Committee shall adjust the number, kind or class (or any
combination thereof) of shares of Stock reserved under § 3.1 so that there is a
sufficient number, kind and class of shares of Stock available for issuance
pursuant to each such Option, Stock Appreciation Right, Stock Grant and Stock
Unit Grant as adjusted under § 13.1 without seeking the approval of the
Company’s shareholders for such adjustment unless such approval is required
under applicable law or the rules of the stock exchange on which shares of Stock
are traded. Furthermore, the Committee shall have the absolute discretion to
further adjust such number, kind or class (or any combination thereof) of


-28-

--------------------------------------------------------------------------------




shares of Stock reserved under § 3.1 in light of any of the events described in
§ 13.1(a) and § 13.1(b) to the extent the Committee acting in good faith
determinates that a further adjustment would be appropriate and proper under the
circumstances and in keeping with the purposes of this Plan without seeking the
approval of the Company’s shareholders for such adjustment unless such approval
is required under applicable law or the rules of the stock exchange on which
shares of Stock are traded.
13.3    Transactions Described in § 424 of the Code. If there is a corporate
transaction described in § 424(a) of the Code which does not constitute a Change
in Control of the Company, the Committee as part of any such transaction shall
have right to make Stock Grants, Stock Unit Grants and Option and Stock
Appreciation Right grants (without regard to any limitations set forth under 3.4
of this Plan) to effect the assumption of, or the substitution for, outstanding
stock grants, stock unit grants and option and stock appreciation right grants
previously made by any other corporation to the extent that such corporate
transaction calls for such substitution or assumption of such outstanding stock
grants, stock unit grants and stock option and stock appreciation right grants.
Furthermore, if the Committee makes any such grants as part of any such
transaction, the Committee shall have the right to increase the number of shares
of Stock available for issuance under § 3.1 by the number of shares of Stock
subject to such grants without seeking the approval of the Company’s
shareholders for such adjustment unless such approval is required under
applicable law or the rules of the stock exchange on which shares of Stock are
traded.


-29-

--------------------------------------------------------------------------------






13.4    Fractional Shares. If any adjustment under this § 13 would create a
fractional share of Stock or a right to acquire a fractional share of Stock
under any Option, Stock Appreciation Right or Stock Grant, such fractional share
shall be disregarded and the number of shares of Stock reserved under this Plan
and the number subject to any Options or Stock Appreciation Right grants and
Stock Grants shall be the next lower number of shares of Stock, rounding all
fractions downward. An adjustment made under this § 13 by the Committee shall be
conclusive and binding on all affected persons.
§ 14.
CHANGE IN CONTROL
In the event of (i) a sale, lease or other disposition of all or substantially
all of the assets of the Company, (ii) a consolidation or merger of the Company
with or into any other corporation or other entity or person, or any other
corporate reorganization, in which the Stockholders of the Company immediately
prior to such consolidation, merger or reorganization, own less than 50% of the
Company’s outstanding voting power of the surviving entity (or its parent)
following the consolidation, merger or reorganization or (iii) any transaction
(or series of related transactions involving a person or entity, or a group of
affiliated persons or entities) in which in excess of fifty percent (50%) of the
Company’s outstanding voting power is transferred (“a Corporate Transaction”),
then any surviving corporation or acquiring corporation shall assume any Option,
Stock Appreciation Right, Stock Grant or Stock Unit Grant (collectively “Stock
Awards”) outstanding under the Plan or shall substitute similar stock awards
(including an award


-30-

--------------------------------------------------------------------------------




to be settled in cash or to acquire the same consideration paid to the
Stockholders in the Corporate Transaction for those outstanding under the Plan).
In the event any surviving corporation or acquiring corporation refuses to
assume such Stock Awards or to substitute similar stock awards for those
outstanding under the Plan, then with respect to Stock Awards held by
Participants whose employment or service with the Company has not terminated,
the vesting of such Stock Awards (and, if applicable, the time during which such
Stock Awards may be exercised) shall be accelerated in full and, if applicable,
be exercisable for a reasonable period of time immediately prior to the
effective date of the Corporate Transaction, subject to the transaction
occurring, and the Stock Awards shall terminate if not exercised (if applicable)
at or prior to such event; provided, that (1) if any issuance or forfeiture
condition described in a Stock Award relates to satisfying any performance goal
and there is a target for such performance goal, such issuance or forfeiture
condition shall be deemed satisfied under this § 14 only to the extent of such
target unless such target has been exceeded before the effective date of the
Corporate Transaction, in which event such issuance or forfeiture condition
shall be deemed satisfied to the extent such target had been so exceeded, and
(2) a Corporate Transaction shall affect a Stock Appreciation Right or Stock
Unit Grant which is subject to § 409A of the Code only if the Corporate
Transaction also constitutes a change in the ownership or effective control of
the Company or in the ownership of a substantial portion of the assets of the
Company within the meaning of § 409A(a)(2)(A)(v) of the Code. With respect to
any other Stock Awards outstanding under the Plan, such Stock Awards shall
terminate if not exercised (if applicable) prior to such event.


-31-

--------------------------------------------------------------------------------






§ 15.
AMENDMENT OR TERMINATION
This Plan may be amended by the Board from time to time to the extent that the
Board deems necessary or appropriate; provided, however, (a) no amendment shall
be made absent the approval of the shareholders of the Company to the extent
such approval is required under applicable law or the rules of the stock
exchange on which shares of Stock are listed and (b) no amendment shall be made
to § 14 on or after the date of any Corporate Transaction which might adversely
affect any rights which otherwise would vest on the related Change Effective
Date. The Board also may suspend granting Options or Stock Appreciation Rights
or making Stock Grants or Stock Unit Grants under this Plan at any time and may
terminate this Plan at any time; provided, however, the Board shall not have the
right unilaterally to modify, amend or cancel any Option or Stock Appreciation
Right granted or Stock Grant made before such suspension or termination unless
(1) the Eligible Employee or Director consents in writing to such modification,
amendment or cancellation or (2) there is a dissolution or liquidation of the
Company or a transaction described in § 13.1 or § 14.
§ 16.
MISCELLANEOUS
16.1    Shareholder Rights. No Eligible Employee or Director shall have any
rights as a shareholder of the Company as a result of the grant of an Option or
a Stock Appreciation Right pending the actual delivery of the Stock subject to
such Option or Stock Appreciation Right to such Eligible Employee or Director.
An Eligible


-32-

--------------------------------------------------------------------------------




Employee’s or a Director’s rights as a shareholder in the shares of Stock which
remain subject to forfeiture under § 9.2(b) shall be set forth in the related
Stock Grant Certificate.
16.2    No Contract of Employment. The grant of an Option or a Stock
Appreciation Right or a Stock Grant or Stock Unit Grant to an Eligible Employee
or Director under this Plan shall not constitute a contract of employment or a
right to continue to serve on the Board and shall not confer on an Eligible
Employee or Director any rights upon his or her termination of employment or
service in addition to those rights, if any, expressly set forth in this Plan or
the related Option Certificate, Stock Appreciation Right Certificate, or Stock
Grant Certificate.
16.3    Withholding. Each Option, Stock Appreciation Right, Stock Grant and
Stock Unit Grant shall be made subject to the condition that the Eligible
Employee or Director consents to whatever action the Committee directs to
satisfy the minimum statutory federal and state tax withholding requirements, if
any, which the Company determines are applicable to the exercise of such Option
or Stock Appreciation Right or to the satisfaction of any forfeiture conditions
with respect to Stock subject to a Stock Grant or Stock Unit Grant issued in the
name of the Eligible Employee or Director. No withholding shall be effected
under this Plan which exceeds the minimum statutory federal and state
withholding requirements.
16.4    Construction. All references to sections (§) are to sections (§) of this
Plan unless otherwise indicated. This Plan shall be construed under the laws of
the State of Delaware. Each term set forth in § 2 shall, unless otherwise
stated, have the


-33-

--------------------------------------------------------------------------------




meaning set forth opposite such term for purposes of this Plan and, for purposes
of such definitions, the singular shall include the plural and the plural shall
include the singular. Finally, if there is any conflict between the terms of
this Plan and the terms of any Option Certificate, Stock Appreciation Right
Certificate or Stock Grant Certificate, the terms of this Plan shall control.
16.5    Other Conditions. Each Option Certificate, Stock Appreciation Right
Certificate or Stock Grant Certificate may require that an Eligible Employee or
a Director (as a condition to the exercise of an Option or a Stock Appreciation
Right or the issuance of Stock subject to a Stock Grant) enter into any
agreement or make such representations prepared by the Company, including
(without limitation) any agreement which restricts the transfer of Stock
acquired pursuant to the exercise of an Option or a Stock Appreciation Right or
a Stock Grant or provides for the repurchase of such Stock by the Company.
16.6    Rule 16b-3. The Committee shall have the right to amend any Option,
Stock Grant or Stock Appreciation Right to withhold or otherwise restrict the
transfer of any Stock or cash under this Plan to an Eligible Employee or
Director as the Committee deems appropriate in order to satisfy any condition or
requirement under Rule 16b-3 to the extent Rule 16 of the 1934 Act might be
applicable to such grant or transfer.
16.7    Coordination with Employment Agreements and Other Agreements. If the
Company enters into an employment agreement or other agreement with an Eligible
Employee or Director which expressly provides for the acceleration in vesting of


-34-

--------------------------------------------------------------------------------




an outstanding Option, Stock Appreciation Right, Stock Grant or Stock Unit Grant
or for the extension of the deadline to exercise any rights under an outstanding
Option, Stock Appreciation Right, Stock Grant or Stock Unit Grant, any such
acceleration or extension shall be deemed effected pursuant to, and in
accordance with, the terms of such outstanding Option, Stock Appreciation Right,
Stock Grant or Stock Unit Grant and this Plan even if such employment agreement
or other agreement is first effective after the date the outstanding Option or
Stock Appreciation Right was granted or the Stock Grant or Stock Unit Grant was
made.
IN WITNESS WHEREOF, the Company has caused its duly authorized officer to
execute this Plan to evidence its adoption of this Plan.
 
 

 
INTERNAP NETWORK SERVICES CORPORATION
By:__________________________________
Date:______________________

 
 
 
 
 
 
 
 
-35-